Exhibit 10.9

 

Staples Leadership Team

Tax Services Reimbursement

 

·                  Staples will reimburse each member of the Staples Leadership
Team for up to $5,000 of tax services from a pre-approved list of approximately
ten certified public accounting firms (not to include Staples’ auditors), with
the CEO and Chairman each eligible to be reimbursed for up to $50,000 of
services.

 

·                  The services will include, but not be limited to, tax
preparation and planning services and estate planning services.

 

·                  The list of pre-approved C.P.A. firms will be selected by the
CFO.

 

·                  The CFO will ensure adherence to maximum reimbursement
levels.

 

·                  At the first regularly scheduled Compensation Committee
meeting after April 15 of each year, the Compensation Committee will receive a
report from the CFO on usage of this benefit (on a tax year basis).

 

·                  In the event the CEO, upon consultation with the Compensation
Committee, decides it is best to terminate this benefit to the Staples
Leadership Team, each individual who would have otherwise been eligible to
receive expense reimbursement shall instead receive the benefit as additional
annual compensation.

 

--------------------------------------------------------------------------------